MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                        FILED
court except for the purpose of establishing                               Nov 06 2019, 9:09 am
the defense of res judicata, collateral                                          CLERK
estoppel, or the law of the case.                                           Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Daniel Hageman                                          Curtis T. Hill, Jr.
Marion County Public Defender Agency                    Attorney General of Indiana
Indianapolis, Indiana
                                                        Tiffany A. McCoy
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Ricardo Willis,                                         November 6, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-828
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Lisa Borges, Judge
Appellee-Plaintiff.                                     Trial Court Cause No.
                                                        49G04-1706-F4-22312



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-828| November 6, 2019                      Page 1 of 6
                                          Case Summary
[1]   In June of 2018, Ricardo Willis pled guilty to Level 4 felony burglary. In March

      of 2019, the trial court found that Willis violated the terms of his community

      corrections and probation placements by committing a new criminal offense.

      The trial court revoked Willis’s sentence and ordered that the remainder of it be

      executed in the Indiana Department of Correction (“DOC”). Willis contends

      that the trial court abused its discretion by (1) revoking his community

      corrections placement and probation and (2) ordering him to pay probation

      fees. We affirm in part, reverse in part, and remand with instructions.



                            Facts and Procedural History
[2]   On June 13, 2018, Willis pled guilty to Level 4 felony burglary and ultimately

      received a sentence of six years, with one year executed in the DOC, two years

      in Marion County Community Corrections, two years suspended to probation,

      and one year suspended without probation. On August 31, 2018, while in

      community corrections, Willis went to Methodist Hospital for chest pains.

      After Willis was discharged, the nursing staff called law enforcement to inform

      them that Willis was refusing to leave and being disorderly. IU Health Police

      Officer Matthew Dixon arrived at the emergency room and instructed Willis

      that he needed to leave the hospital. A verbal argument ensued, during which

      Officer Dixon instructed Willis to leave the hospital multiple times, which

      Willis refused to do. IU Health Police Officer Dustin Dishman arrived on scene

      and instructed Willis to leave the hospital three times, to which Willis replied,

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-828| November 6, 2019   Page 2 of 6
      “F*** you, [I]’m not leaving.” Ex. 2. After being instructed to leave for a fourth

      time, Willis replied that the only way to get him to leave would be to take him

      to jail. Willis was arrested and taken into police custody.


[3]   On August 31, 2018, a notice of violation of the terms of his community

      corrections was filed against Willis. On September 20, 2018, Willis was charged

      with Class A misdemeanor criminal trespass. On September 25, 2018, a notice

      of violation of the terms of his probation was filed against Willis. On January

      28, 2019, Willis pled guilty to Class A misdemeanor criminal trespass. On

      March 15, 2019, an evidentiary hearing was held regarding both notices of

      violation, after which the trial court found that Willis had violated the terms.

      The trial court revoked Willis’s placement in community corrections and

      probation and ordered the remainder of his sentence to be executed in the

      DOC.



                                Discussion and Decision
                                             I. Revocation
[4]   Willis contends that the trial court abused its discretion by revoking his

      community corrections placement and probation. “We treat a hearing on a

      petition to revoke a placement in a community corrections program the same as

      we do a hearing on a petition to revoke probation.” Monroe v. State, 899 N.E.2d

      688, 691 (Ind. Ct. App. 2009).




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-828| November 6, 2019   Page 3 of 6
              Probation is a matter of grace left to trial court discretion, not a
              right to which a criminal defendant is entitled. The trial court
              determines the conditions of probation and may revoke
              probation if the conditions are violated. Once a trial court has
              exercised its grace by ordering probation rather than
              incarceration, the judge should have considerable leeway in
              deciding how to proceed. If this discretion were not afforded to
              trial courts and sentences were scrutinized too severely on
              appeal, trial judges might be less inclined to order probation to
              future defendants. Accordingly, a trial court’s sentencing
              decisions for probation violations are reviewable using the abuse
              of discretion standard. An abuse of discretion occurs where the
              decision is clearly against the logic and effect of the facts and
              circumstances.


      Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007) (internal citations omitted).


[5]   We conclude that the trial court did not abuse its discretion by revoking the

      entirety of Willis’s sentence. Willis violated the terms of his community

      corrections placement and probation by committing a new offense, which alone

      can support a revocation. See Wilson v. State, 708 N.E.2d 32, 34 (Ind. Ct. App.

      1999) (concluding that a violation of a single condition of probation is sufficient

      to revoke probation). Moreover, the nature of Willis’s violation, taken together

      with his criminal history, shows a continuing disregard for authority and the

      rule of law. Since 1998, Willis has been convicted of fifteen felonies and one

      misdemeanor in Indiana, Illinois, and Kentucky, including armed robbery,

      burglary, criminal confinement, stalking, theft, forgery, and battery. Willis also

      has multiple probation violations; three prison-conduct incidents while in the

      DOC; and, at the time of his arrest in this case, multiple outstanding arrest


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-828| November 6, 2019   Page 4 of 6
      warrants. Willis asks us to consider his revocation in light of his testimony that

      he refused to leave the hospital because it would have amounted to a violation

      of his community corrections. Willis’s testimony and credibility were

      considered and weighed by the trial court. Willis’s argument is merely an

      invitation to reweigh the evidence, which we will not do. Luke v. State, 51

      N.E.3d 401, 421 (Ind. Ct. App. 2016), trans. denied. Therefore, Willis has failed

      to establish that the trial court abused its discretion by revoking his community

      corrections placement and probation.


                                         II. Probation Fees
[6]   Willis contends that because his sentence was revoked before he was ever

      placed on probation, the trial court abused its discretion by ordering him to pay

      probation fees. Because sentencing decisions include decisions to impose fees

      and costs, we review a trial court’s decision ordering fees and costs for an abuse

      of discretion. Johnson v. State, 27 N.E.3d 793, 794 (Ind. Ct. App. 2015). While

      the trial court’s sentencing order in this matter included probation fees, its order

      on community corrections and probation violation does not mention probation

      fees nor did the trial court mention them during the revocation hearing.

      Moreover, the parties agree that clarification from the trial court is needed

      regarding the ordered fees. Here, Willis did not serve any time on probation,

      but fees may be appropriate for the time he was in community corrections.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-828| November 6, 2019   Page 5 of 6
[7]   The judgment of the trial court is affirmed in part, reversed in part, and

      remanded with instructions for the trial court to recalculate the amount of fees

      or costs owed, if any.


      Vaidik, C.J., and Riley, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-828| November 6, 2019   Page 6 of 6